COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


TOMEKA S. MORSE
                                                                MEMORANDUM OPINION *
v.     Record No. 2983-08-2                                         PER CURIAM
                                                                    APRIL 28, 2009
E.C. MANAGEMENT SERVICES, INC. AND
 COMMERCE & INDUSTRY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jean M. McKeen; Tomlin & McKeen, PLLC, on brief), for
                 appellant.

                 (Lisa L. Thatch; Vandeventer Black LLP, on brief), for appellees.


       Tomeka S. Morse (hereinafter referred to as “claimant”) appeals a decision of the

Workers’ Compensation Commission finding that claimant failed to establish a compensable

work-related injury by accident.

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Morse v. E C Management Servs,, VWC File No. 236-01-49 (Nov. 14, 2008). We

dispense with oral argument and summarily affirm because the facts and legal contentions are

adequately presented in the materials before the Court and argument would not aid the decisional

process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.